Citation Nr: 0103650	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  98-19 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability, other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
December 1988.

This matter comes to the Board of Vetearns' Appeals (Board) 
on appeal from a June 1997 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in St. 
Petersburg, Florida, that denied the veteran's application to 
reopen a claim for service connection for a nervous 
condition.  This matter was previously before the Board in 
September 1997 at which time it was remanded to the RO in 
compliance with due process requirements.

In July 2000, a hearing was held at the RO before C.W. 
Symanski, who is the Veterans Law Judge rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102 (West 1991).

In December 1997 the RO denied the veteran's August 1997 
claim for service connection for PTSD.  Although the RO 
included the issue of service connection for PTSD on a 
January 1999 Supplemental Statement of the Case, it was 
specifically noted by the Veteran's Law Judge as well as the 
veteran's representative at the July 2000 hearing that this 
issue was not a part of the currently pending appeal.


FINDINGS OF FACT

1.  In a May 1991 rating decision the RO denied service 
connection for a nervous disorder; this decision is final.

2.  Evidence added to the record since the May 1991 decision 
is not cumulative or redundant, is relevant and probative, 
and, when viewed in conjunction with the evidence previously 
of record is so significant that it must be considered in 
order to fairly decide the merits of the case.


CONCLUSION OF LAW

Evidence received since the May 1991 RO decision denying 
service connection for a nervous disorder is new and 
material; and the veteran's claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In January 1991 the veteran filed a claim for service 
connection for depression which she said began in 1988.  

Also in January 1991 the RO received the veteran's service 
medical and dental records from the National Personnel 
Records Center.  These records include a May 1988 
Inprocessing Checklist completed by medical personnel showing 
that the veteran had no evidence of prior psychiatric or 
neurologic treatment, no history of suicide attempt or 
ideology, no family history of psychiatric problems, and no 
frequent referrals to a psychiatric or social work agency.  
They also include a November 1988 dental health questionnaire 
noting that the veteran had previously been seen by a 
psychiatrist and hospitalized.  No associated dates were 
given.  In addition, a Report of Mental Status Evaluation 
completed by a physician in November 1988 notes that the 
veteran was being considered for discharge due to misconduct 
and exhibited normal behavior and thought content.  She was 
also noted to be fully alert and oriented, mentally 
responsible, and to possess the mental capacity to 
participate in the proceedings.  

In January 1991 the veteran underwent a VA examination where 
she reported being depressed ever since she entered service.  
She said that the depression was extremely bad when she was 
in Germany and that she had had a nervous breakdown there and 
was hospitalized for eight days.  She said that she had also 
been extremely depressed in her last year of high school and 
was about to take some sleeping pills, but that her sister 
stopped her.  The examiner said that apparently the veteran 
was depressed even prior to going into service and that she 
had never received any formal psychiatric treatment prior to 
service.  The examiner also noted that the veteran's 
depression started getting worse when she went into service 
and that she had a complete nervous breakdown in Germany.  He 
said that since her discharge the veteran had been 
functioning at a marginal level and did not receive any 
treatment for depression until about one month earlier.  He 
said that the veteran's symptoms were compatible with major 
depressive disorder with a history of alcohol abuse in 
questionable remission.

In a March 1991 rating decision the RO denied the veteran's 
claim for service connection for major depression.

Private hospital notes from the Peace River Center for 
Personal Development, Inc., were received by the RO in March 
1991 showing that the veteran had been treated at that 
facility in January and February 1991 for symptoms of panic 
attacks, depression on and off, and drinking.  

Private medical records from Lakeland Regional Medical Center 
were later received by the RO in May 1991 showing that the 
veteran had been treated in May 1989 for hand burns due to an 
electric shock.

In May 1991 the RO continued to deny the veteran's claim for 
service connection for a nervous disorder.

In February 1995 the veteran filed an application to reopen 
her claim for service connection for depression.  She said 
that in approximately October or November 1988 she was the 
victim of an attempted rape and had been hospitalized in 
Germany for eight days due to a nervous breakdown.  She said 
that she received treatment for depression and anxiety and 
that her life had never been the same since.

In March 1995 the RO received additional treatment records 
from Peace River Center For Personal Development, Inc., 
showing that the veteran had been seen in January 1995 for 
maintenance medication.  A summary of her condition shows 
that she was stable, but under increased stress secondary to 
not having a job.  It was noted that the veteran needed to 
continue on maintenance medication.  She was diagnosed as 
having bipolar disorder.

In an April 1995 rating decision the RO denied the veteran's 
application to reopen a claim for service connection for a 
nervous disorder.

In October 1995 the RO received a statement containing the 
veteran's report that she had had a breakdown after talking 
to a colonel about an attempted rape charge that she had 
pressed against an "E-6".  She said that she had already 
been experiencing depression, severe anxiety, nervousness and 
paranoia, and that when the colonel read the police report 
that she had written she was devastated and humiliated.

In an April 1996 statement the veteran informed the RO that 
she had new evidence from various medical providers which she 
listed.

Also in July 1996 the RO received private treatment records 
from the Family Care Medical Center in Tampa, Florida, 
reflecting diagnoses of schizo-affective disorder and panic 
attacks.

In July 1996 the RO received a private psychiatric evaluation 
report from Northside Mental Health Center noting that the 
veteran had had some problems adapting to the United States 
Army and that this prompted what may have been seen as a 
breakdown.  The veteran was diagnosed as having rule out 
bipolar illness, by history, and borderline personality 
disorder.

The RO received records from Tampa General Healthcare dated 
in July 1996 showing that the veteran had been admitted to 
the facility for medication stabilization prior to beginning 
a study with Dr. Sheehan.  

Private medical records that were received in August 1996 
show that in July 1996 the veteran underwent a psychiatric 
evaluation at the University of South Florida, Institute for 
Research in Psychiatry, with Dr. Sheehan.  She presented with 
problems of hallucinations, paranoia, mood swings, insomnia 
and anxiety.  According to the evaluation report, the veteran 
related that her symptoms first began when she was 16.  She 
reported that at that time her parents had recently divorced 
and that her father had moved out.  She said that it was 
about this time that the auditory hallucinations started 
together with the irritability and paranoia.  She also said 
that her visual hallucinations began at about the time she 
enlisted in the United States Army.  She said that she began 
seeing a psychiatrist just before being discharged, had had a 
nervous breakdown, and had been too afraid to tell anyone 
about the voices that she heard. 

The RO received treatment records in November 1996 showing 
that the veteran had been treated in the mental health clinic 
of a VA medical facility on a number of occasions in 1995 and 
1996.  These records reflects diagnoses of borderline 
personality disorder and bipolar disorder.

In February 1997 the veteran forwarded to the RO additional 
service medical records showing that in October 1988 the 
veteran had been taken to a hospital emergency room in 
Germany because of suicidal gestures.  The emergency room 
record contains the veteran's report of feeling really 
depressed along with an assessment of having altered anxiety 
due to pending disciplinary action at unit.  She was also 
diagnosed as having depression and suicide ideation.  It is 
reported in these records that the veteran relayed a three 
month history of depressive symptoms with sleep and appetite 
disturbance.  The veteran reportedly disliked her unit, being 
in Germany and being separated from her twin sister.  She 
reported that she and her sister had enlisted to escape an 
abusive family situation. 

Private medical records dated in February and March 1997 
reflect the veteran's participation in a study involving the 
drug seroquel.

In March 1997 the RO received a decision from the Social 
Security Administration dated in February 1997 finding the 
veteran disabled as of May 1995 due to bipolar disorder, 
personality disorder, schizoaffective disorder, anxiety 
disorder and history of substance abuse in partial remission 
(non-material).

A VA examiner who conducted an April 1997 psychiatric 
examination stated that the veteran's case was complicated 
and that she had been sexually abused by her father 
throughout childhood.  He said that it was felt that the 
veteran had some borderline traits, as well as some dependent 
traits.  He said that based on the evaluation, the veteran 
did not meet DSM4 criteria for bipolar disorder, agoraphobia 
or schizoaffective disorder.  He went on to say that the 
veteran appeared to have chronic depressive disorder 
consistent with dysthymia, which was commonly seen in a 
person with a history such as the veterans with the sexual 
and physical abuse, as well as her Axis II pathology of 
personality disorder, not otherwise specified with borderline 
and dependent traits.

A private medical record dated in May 1997 shows the 
veteran's continuing participation in a study involving the 
drug sequel.

In a June 1997 rating decision the RO denied the veteran's 
application to reopen a claim for service connection for a 
nervous condition.

In the veteran's substantive appeal dated in March 1998, she 
said that she realized that she had a lot of emotional 
problems prior to the military, but that depression and mood 
disturbance were not included among them.  She said that 
"The abuse from my father and the incident in the military 
sparked a whole different set of feelings inside of me."  
She also explained that the noted "pattern of misconduct" 
on her DD Form 214 stemmed from an incident where her 
boyfriend was caught leaving her room after visiting hours 
and that one issue had nothing to do with the other.

In a statement received by the RO in December 1997, the 
veteran said that she thought that the episode in the United 
States Army brought out feelings of torment, anger, 
frustration, pain, confusion and helplessness.

At a hearing at the RO in August 1998, the veteran testified 
that while in service in 1988 she was hospitalized after 
being attacked by an "E-6".  She said that there wasn't 
enough evidence to convict the "E-6" of the crime, so the 
case was closed.  She said that she wrote to the U.S. Army 
Criminal Investigation Command, Crime Records Center, to try 
to get the records of the investigation, but never heard 
anything.  She said that two days after the alleged attack 
she was yelled at by her first sergeant for having finger 
nail polish on and that at that point she just fell apart and 
was hospitalized.  She said that she continued to see a 
psychiatrist twice a week after getting out of the hospital.  
She denied ever being hospitalized or treated by a 
psychiatrist prior to service.  She said that her mother told 
her of one incident of alleged sexual abuse by her father 
when she was small.  She said that she was currently seeing a 
private doctor by the name of Dr. Singh.  

In a January 1999 Supplemental Statement of the Case the RO 
reopened the veteran's claim for service connection for a 
psychiatric disability, to include PTSD, and denied the 
claim.

At a hearing before a Veterans Law Judge in July 2000, the 
veteran testified that following a distressing incident in 
service she was hospitalized for eight days.  She said that 
she was given medication, but requested that the medication 
be stopped after getting out of the hospital because it made 
her sleep a lot and prevented her from performing her duties.  
She said that she continued to see a psychiatrist twice a 
week until she got out.  She said that the doctor wanted to 
give her a medical discharge, but that she turned it down in 
favor of a general discharge under honorable conditions out 
of fear that people would think that she was crazy.  She said 
that a lieutenant had reportedly heard her talking to 
herself.  She said that most of her problems were caused by 
the distressing incident in service involving an attempted 
rape.  She said that she was first treated for her 
psychiatric problems after service at "Peace River" less 
than a year after her discharge from service.  She said that 
she had been put on Lithium which was a mood elevator and 
Desipramine which was an antidepressant.

II.  Legal Analysis

The veteran's initial claim for service connection for major 
depression was denied by the RO in March 1991 and again in 
May 1991.  The veteran did not appeal these decisions and 
they are final. 38 C.F.R. §§ 20.200, 20.1103 (2000).  In 
order to reopen a finally disallowed claim, new and material 
evidence must be submitted since the last final disallowance 
of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140 (1990); Evans v. Brown, 9 Vet. App. 273 (1996).  

Although the RO determined in a January 1999 Supplemental 
Statement of the Case that new and material evidence had been 
submitted sufficient to reopen the veteran's claim for 
service connection for a psychiatric disability, the Board 
has a legal duty under 38 U.S.C.A. §§ 5108 and 7104(b) to 
consider the new and material issue regardless of the RO's 
actions.  Barnett v. Brown, 8 Vet. App. 1 (1995).  Thus, it 
must first be determined whether the veteran has submitted 
new and material evidence since the prior adverse decision in 
May 1991 that is sufficient to reopen this claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  

In the instant case, additional evidence has been submitted 
since the May 1991 rating decision that has not been 
previously considered and which bears directly and 
substantially upon the issue for service connection for a 
psychiatric disability, other than PTSD.  In this regard, it 
appears that at the time that the RO rendered the May 1991 
decision, it did not have all of the veteran's service 
medical records and that the records that it did have made no 
mention of psychiatric problems, with the exception of a 
Dental Health Questionnaire noting that the veteran had been 
previously seen by a psychiatrist and had been hospitalized 
(no dates were given with respect to the hospitalization).  
Subsequent to the May 1991 rating decision, in February 1997, 
the veteran submitted additional service medical records 
showing that she had been hospitalized in service in October 
1988 and diagnosed as having major depression and suicidal 
ideation.  This evidence is indeed significant to the 
veteran's claim for service connection for a psychiatric 
disability, other than PTSD, and must be considered in order 
to fairly decide the merits of her claim.  Hodge, supra.  
Moreover, an October 1998 request by the RO for additional 
service medical records yielded yet more records.  These 
records include the veteran's preenlistment examination as 
well as other records pertaining to the veteran's psychiatric 
hospitalization in October 1988.  Also significant to the 
veteran's claim is a VA examination report dated in April 
1997 wherein the examiner noted that the veteran appeared to 
have a chronic depressive disorder consistent with dysthymia.  
This evidence must likewise be considered in order to fairly 
decide the merits of this claim.  Id.

Having determined that new and material evidence has been 
added to the record since May 1991, the veteran's claim for 
service connection for a psychiatric disability, other than 
PTSD, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disability, other 
than PTSD, is reopened.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
inform, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curium order), 
which held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the instant case, the veteran testified at a hearing at 
the RO in August 1998 that she had been receiving treatment 
for her psychiatric problems by a private doctor by the name 
of Dr. Singh.  She also acknowledged that Dr. Singh's records 
had not been made a part of her record.  Although she told 
her representative at the hearing that she would sign a 
release so that Dr. Singh's treatment records could be 
obtained, it is unclear whether this was ever done since Dr. 
Singh's records are still not on file.  Accordingly, an 
attempt should be made to obtain Dr. Singh's records along 
with any other current relevant treatment records not already 
on file.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A(b)).  In addition, although the claims 
file contains a copy of a disability determination made by 
the Social Security Administration (SSA) in February 1997, 
the actual records that SSA considered in arriving at its 
determination are not of record and should also be obtained.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A(c)).

Furthermore, a medical opinion is required that addresses the 
nature and etiology of the veteran's psychiatric problems.  
It is essential in this regard that the examining VA 
physician have the veteran's claims file to review so that 
the evaluation will be a fully informed one.  This is 
especially so in light of evidence suggesting that the 
veteran may have had a preexisting psychiatric disability.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A(d)).

Accordingly, this claim is REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources (VA or non-VA) of treatment for 
her psychiatric problems to include the 
full name and address of Dr. Singh.  The 
RO should then directly contact these 
sources and obtain all medical records 
that are not already on file, following 
the procedures of 38 C.F.R. § 3.159 
(2000).

2.  The RO should request the veteran's 
complete records from the Social Security 
Administration and incorporate such 
records into the claims file.

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination in 
order to assess the nature and etiology 
of her psychiatric problems.  The 
examiner should examine the veteran and 
conduct a thorough review of the claims 
file before providing an opinion as to a 
current psychiatric diagnosis or 
diagnoses and an opinion as to each of 
the following questions:

a.  Is it at least as likely as not 
that the veteran's psychiatric 
condition(s) had its(their) onset 
during the veteran's period of 
active duty service, or it is 
absolutely clear that the 
condition(s) pre-existed this 
period.

b.  If the answer to question (a) is 
that it is absolutely clear that the 
condition(s) in question preexisted 
service, is it at least as likely as 
not that the condition(s) worsened 
during the veteran's period of 
service.

A complete rationale for all 
opinions should be provided.

4.  Following completion of the 
foregoing, the RO must review the claims 
file to ensure that all of the foregoing 
development has been completed in full.  
If any development is incomplete, 
including if the requested examination 
does not include an opinion as to the 
date of onset of any diagnosis(es) found, 
appropriate corrective action is to be 
implemented.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for a psychiatric 
disability, other than PTSD, and if the 
decision remains adverse to the veteran, 
provide her and her representative with a 
Supplemental Statement of the Case and a 
reasonable time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Veterans Law Judge
Board of Veterans' Appeals

 



